The Chief Justice
delivered the opinion of the court.
The errors assigned are: 1st, that the court erred in not allowing the jury to stand as drawn in January and returned by the sheriff; 2d, in not deciding that the act of 1877, declaring the selection of jurors made during January, 1877, null and void, was unconstitutional; 3d, in not deciding that the grand jury by which the accused was indicted was illegal.
As to the first assignment, the record does not show that a jury had been drawn in January, or that a jury had been summoned by the sheriff previous to the term at which the *297indictment was procured. There is an utter absence of any statement in the record from which these facts may be inferred. The motion in arrest of judgment was in part upon the ground that a jury had been drawn in January, and summoned; still the record does not show the fact by any direct or indirect statement. The record does show affirmatively that at the commencement of the term the judge directed grand and petit jurors to be summoned in the mode provided by law. (Chap. 2046, Laws of 1875.) The presumption is that the necessity existed, and that the law was complied with in that respect. There is no error apparent on this ground.
The second and third grounds of error present the question of the validity of the act of 1877, entitled “ an act to amend Section 3, Chapter 1628, Laws of Florida, relating to jurors, and repeal Chapter 2043, Laws of Florida, approved February 20, 1875.”
The act referred to in this title as Chapter 1628', (laws of 1868,) relates to jurors. The third section, which provided for the selection of lists of persons from which jurors were to be drawn, required the county commissioners to meet in January, annually, and make the selection. The amendment provides that the list should be made in February, 1877, and annually thereafter in January; and section two annuls any selection of jurors made in January last.
Section 3 of this act of 1877 provides a substitute for Chapter 2043, repealed, and directs the drawing and summoning of not less than fifteen or more than eighteen persons for grand jurors. The repealed ,aet limited the number to be drawn for grand jurors to fifteen and not less than twelve. Chapter 2043.
The act of 1877 provides further, (Section 5,) “ that every grand jury should consist of not less than fifteen persons and (Section 6) “ that twelve men shall constitute a jury to try all capital cases, and six men shall constitute a jury to *298try'all other offences prosecuted by indictment, presentment or-information, and to try all civil cases within the jurisdiction of the Circuit Courts of this State.”
The record shows that eighteen persons were summoned to serve as grand jurors; and it further shows that the trial of the accused was by a, jury of six persons. This presents the question made by the second and third grounds of error assigned.
It is urged in the first place, that the act of 1877, (Chap. 3010,) by its title, purports to be merely an amendment of Section 3 of Chapter 1628, relating to jurors, and to repeal Chapter 2043, and that under the Constitution of this State any provisions of the act of 1877, beyond the mere purpose expressed in its title, are void. The- 14th Section of Article IY., of the Constitution, provides that “each law enacted in the Legislature shall embrace but one subjeet and matter properly connected therewith, which subject shall be briefly expressed in the title,” &c.
This act of 1877 clearly, by its title, relates to the “ subject ” of jurors. Each of the acts affected by it relate to jurors.
The sections to which wé have made reference in the act of 1877 refer to the “subject” of jurors, and there is but one subject embraced in their provisions within the terms of the Constitution. The act of 1868 is entitled “an act relating to juroi-s,” and provides who shall be qualified to be jurors, how they may be drawn and selected, the officers designated to draw and select them, the summoning, empaneling, challenging, indictments, practice, and all the variety of matters pertaining to the subjeet. Every section of the act of 1877 refers to the subject of jurors and matters pertaining to juries, and there is no subject embraced in it which is not “ matter properly connected therewith.” If the language of the Constitution was that each act of the Legislature should be restricted to the accomplishment of *299but one pw'jpose, there would be more room for question. It might then be said that one purpose to amend one section or act could not be coupled with another purpose, to wit: to repeal another section of the same or another chapter, (though relating to the same subject) because two ends or ■purposes are sought to be accomplished by one act. But this is not the language or the intention of the Constitution. It would be extremely inconvenient if it were required that ■each amendment to the laws on the same subject should be incorporated in a separate act, and that several purposes could not be accomplished by one enactment relating to the same general subject.
The Constitution of Michigan contained a similar provision, as did that of Louisiana. The Supreme Court of Louisiana, speaking of the former practice of the Legislature, says: ' The title of an act often afforded' no clue to its contents. Important general principles were found placed in acts, private or local, in their operation; provisions concerning matters of practice or judicial proceedings were sometimes included in the same statute with matters entirely foreign to them, the result of which was that on many important subjects the statute law had become 'almost unintelligible, as as they whose duty it has been to examine or act under it can well testify. To prevent any further accumulation of this chaotic mass was the object of the Constitutional provision under consideration.” (Walker vs. Caldwell, 4 La. Ann. E., 298.) Kearly all the States having Constitutions of recent adoption have incorporated therein provisions in nearly identical language, and. their courts agree as to the purpose of such provisions. They also agree that the provision refers to the subject-matter of the legislation, and not to a single purpose or end sought to be accomplished. Its purpose was to avoid the confusion incident to the evil which had grown out of “ omnibus ” legislation. The act Hn question avoids this evil.
*300We refer to the commentaries by Mr. Cooley in his Constitutional Limitations, and the authorities cited* by him on pp. 141-150,' as furnishing a proper interpretation of the provision.
The act of 1877, however unmechanical the title may be, relates to but “ one subject and matter properly connected therewith,” and this is “briefly expressed in the title.” We therefore hold the act not to be- in violation of the Constitution.
The only other question raised upon the assignment of errors is, that the section providing that a trial may be had by a jury of six persons is not constitutional. The provision in the bill of rights that “ the right of trial by jury shall remain inviolate forever,” taken by itself, refers to a jury, according to the common law, to be composed of twelve persons. The amendment to the Constitution, which was adopted in 1875, reads thus: “ Grand and petit jurors shall' be taken from the registered voters of the respective counties. The number of jurors for the trial of causes in any court may be fixed by law.”
■ This amendment is a part of the same Constitution that secures the right of trial by jury, and by all known rules of construction qualifies and controls, without destroying or infringing, the right of trial by a jury. An examination of the legislation shows that the number of jurors has bee» regulated by law, and that six persons are made sufficient in many of the States under similar constitutional provisions or under statutes, and these regulations have been sustained by the courts.
The provision in our Constitution refers to the number of jurors “ for the trial of causes,” and not merely to the number of persons from whom a jury is drawn. Any other construction would be meaningless. £To other object is*-- accomplished by it. Under it a jury composed of six persons is a constitutional jury.
*301As to the matter raised upon the argument, that the record did not show that the grand jury had been sworn, no question was raised before the Circuit Court upon it, and it was agreed upon this argument that there was an indict,ment regularly presented by the grand jury. This includes ¡the fact that the jury were sworn, and it is not good practice to spring questions of this character upon the argument in this court, because if it were-regularly raised the State would be apprised of the point and have opportunity to supply anything omitted by the clerk in certifying the record.
This matter is covered by the principle decided by this court in Collins vs. The State, 13 Fla., 657-669, and the authorities there cited. " ' -
The judgment is affirmed..